MEMORANDUM **
Hector Mendez-Navarro appeals from the 120-month sentence imposed following his guilty-plea conviction for importation of marijuana, in violation of 21 U.S.C. §§ 952, 960. We have jurisdiction pursuant to 28 U.S.C. § 1291, and we vacate the sentence and remand.
*542Mendez-Navarro contends that the district court erred when it determined that the application of the safety valve provision, pursuant to 18 U.S.C. § 3553(f), was discretionary, and by failing to articulate sufficient reasons for denying safety valve relief. Because the district court’s safety valve determination was based, at least in part, on a misapprehension of the continuing mandatory nature of 18 U.S.C. § 3553(f) following the Supreme Court’s decision in United States v. Booker, 543 U.S. 220, 125 S.Ct. 738, 160 L.Ed.2d 621 (2005), we remand for resentencing. See United States v. Mejia-Pimental, 477 F.3d 1100, 1109 (9th Cir.2007). Because we remand, we need not reach the parties’ additional contentions regarding whether Mendez-Navarro was eligible for safety valve relief.
VACATED and REMANDED for RE-SENTENCING.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.